Beck, P. J.,
dissenting. Being of the opinion that no ease was stated against the Milledgeville Banking Company or the First National Bank of Milledgeville, the case should have been dismissed as to them. Under the allegations of the petition, the plaintiff was not entitled to have a sale of certain real estate, alleged to belong to plaintiff’s intestate, set aside on the ground of fraud alleged, or for any other reason set forth in the petition. Nor was the plaintiff entitled to an equitable accounting. If either of the two banks named as defendants have funds in their hands belonging to the plaintiff as administratrix, suit for that amount may be brought separately against the two banks. There is no joint cause of action shown against these banks, and it would necessarily follow that if the case should have been dismissed as to the banks, it should also have been dismissed as to the other defendants. So far as relates to the year’s support which the widow is seeking to have set apart to her, the questions raised by objections to her petition for a year’s support can be tried in the superior court where the case is pending on appeal. And this is true also as to suit for the amount of a check, the subject of litigation in a suit now pending in a court of law. I concur in the holding that no injunction should be granted against the First National Bank of Milledgeville. .